Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection - 35 USC § 112(a) and (b)
2. 	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The claim is indefinite and unclear because of the following issues:
The claim is indefinite and non-enabling because Figure 1.8 shows numerous internal elements within the massage equipment. These internal elements are indefinite because they are only shown in this singular view, which makes the overall appearance and shape of these elements unclear.  As stated in the MPEP, “Sectional views presented solely for the purpose of showing the internal construction or functional/ mechanical features are unnecessary and may lead to confusion as to the scope of the claimed design”. MPEP 1503.02 (I). The examiner should object to such views and require their cancellation. Ex parte Tucker, 1901 C.D. 140, 97 O.G. 187 (Comm’r Pat. 1901); Ex parte Kohler, 1905 C.D. 192, 116 O.G. 1185 (Comm’r Pat. 1905). In order to overcome this portion of the rejection, cancellation of this view is suggested, and the figure description should be amended accordingly. See area below.

    PNG
    media_image1.png
    300
    641
    media_image1.png
    Greyscale

Figures 1.1, 1.2 and 1.6 show a large and small circular shape on the front of the device that are considered indefinite. These two circular shapes are considered indefinite because they can be interpreted in more than one way. Based solely on the visual appearance of the drawings, these shapes can be interpreted as either openings, indentations of unknown depth, or lines on the flat surface. In design patents, surfaces that lack shading call into question as to whether that surface is an opening or a flat surface, however adding shading at this point in prosecution would be considered adding new matter. See one of the figures below.

    PNG
    media_image2.png
    317
    862
    media_image2.png
    Greyscale

3.	In an attempt to overcome the above portion of the rejection, the indefinite circles mentioned above may be converted to broken lines so long as the amendment meets the written description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing, or applicant must provide evidence of that possession. If these circles are converted to broken lines, a broken line statement would have to be added to the specification identifying these areas as ‘portions’ of the ‘massage equipment’ not being part of the claimed design. Based on applicant’s disclosure, the following statement is suggested:
-- The broken lines shown in the figures are for the purposes of illustrating portions of the massage equipment which form no part of the claimed design.

4.	 If preparing new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

5.       If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
6.	The claim is rejected under 35 USC 112(a) and (b).

Hague Reply Reminder
7.	Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Discussion of the Merits of the Application
8.	All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. Telephonic or in person interviews

A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

Responding to Official USPTO Correspondence
9.	The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions




Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MAHARAJH whose telephone number is (571)272-6389.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A MAHARAJH/Primary Examiner, Art Unit 2917